DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
	The previous rejection has been overcome in view of the changes made to the claims.

Claim Rejections - 35 USC § 102
	The previous rejection has been overcome in view of the changes made to the claims.

Claim Rejections - 35 USC § 103
	Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over O’Meara 8,673,725 in view of Engel 2006/0108609. As to claims 1 and 6, O’Meara discloses a laminated structure 12 comprising a first layer 108 covering a substrate 100 and a raised portion existing on the substrate wherein a first seam 110 is formed inside the first layer and extends from a first point where the raised portion forms a right angle to the substrate to a second point of an upper surface of the first layer; see Fig. 1C. O’Meara also discloses that it is known in the art to cover such a seam with a seamless second layer to prevent electrical or contaminant transfer through the seam; see col. 5, lines 21 -45. However, O’Meara does not disclose a second layer with a seam therein which is offset or discontinuous with the seam in the first layer. Engel discloses applying a solid layer over a seam in a similar laminate to that of O'Meara [0001] or applying a layer that has a seam that is staggered from the location of the other seam in order to prevent electrical pathway from being formed; see [0001]. Therefore, it would have been obvious to one of ordinary skill in the art to apply a second layer on the product of O’Meara with a seam that is staggered or discontinuous with the seam in the first layer in view of the teachings in Engel in order to prevent forming an electrical pathway through the laminate. It would also have been obvious to one of ordinary skill in the art to locate the seam in the second layer of the combined prior art of O'Meara and Engel in any position such as above the seam in the first layer since a shifting of the location of parts would be within the general skill of a worker in the art.
As to claims 2 and 7, Engel suggests the use of a third layer, it would have been obvious to one of ordinary skill in the art to interposed a third insulating layer on the raised portion of O’Meara in order to decrease the likelihood of electrical leakage since a duplication of parts for multiple effects is within the purview of one skilled in the art.
As to claims 3 and 8, O’Meara discloses this feature in his Fig. 1C.
As to claims 4 and 9, Engel discloses this feature in Figs. 2A and 5 and it would have been obvious to incorporate such a structure in O’Meara in view of Engel. Furthermore, shifting the location of parts, i.e. seams, in the combined product of O’Meara and Engel would have been obvious to one of ordinary skill in the art in view of the legal precedent established in In re Japikse 86 USPQ 70 (CCPA 1950).
As to claims 5 and 10, Engel recognizes that the seams in the layers should not be continuous and should be offset to provide a discontinuity between the seams which ensures electrical isolation of the raised portion on the substrate; see [0020]. Therefore, Engel recognizes that the distance of the offset is a result effective variable and it would have been obvious to one of ordinary skill in the art through routine experimentation to adjust the offset distance of the seams in combined art of O’Meara and Engel to fall within the instantly broad claimed range in order to insure electrical isolation.

Response to Arguments
Applicant's arguments filed 23 May 2022 have been fully considered but they are not persuasive. Regarding applicant’s discussion of Engel, applicant argues that this reference fails to disclose wherein a first seam is formed inside the first layer and extends from a first point where the raised portion forms a right angle to the substrate to a second point of an upper surface of the first layer. However, it is O’Meara, not Engel, that is relied upon to show this feature. Engel is cited to suggest placing a second layer with a an offset seam over a first layer with a seam. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER S THOMAS whose telephone number is (571)272-1502. The examiner can normally be reached Mon-Thur 5:30 am-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER S THOMAS/
Primary Examiner
Art Unit 1783